DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed on 06/29/2022. In the current amendments, claims 1-5, 7-8, and 14-20 are amended. Claims 1-20 are pending and have been examined.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative, Xu Li (Registration No. 75127), on 07/08/2022.
The application has been amended as follows- Claims 1, 7, 8, and 14-20 are amended:

1. (Currently Amended) A computer-implemented method of training a machine learning classifier having a plurality of weights , wherein the machine learning classifier performs operations including:
receiving an input sensor sample that characterizes a first vehicle and is generated from sensor data captured by one or more sensors of a second vehicle, and
processing the input sensor sample to generate an open door score that represents a predicted likelihood that the first vehicle has an open door,
the computer-implemented method comprising:
obtaining a plurality of initial training examples, each initial training example comprising (i) a sensor sample from a collection of sensor samples and (ii) data classifying the sensor sample as characterizing a vehicle that has an open door;
generating a plurality of additional training examples, comprising, for each initial training example: 
identifying, from the collection of sensor samples, one or more additional sensor samples that were captured less than a threshold amount of time before the sensor sample in the initial training example was captured,
classifying each additional sensor sample as a sensor sample that characterizes a vehicle that has an open door, and
generating one or more of the plurality of additional training examples, wherein each of 
training the machine learning classifier on first training data that includes the initial training examples and the additional training examples to generate updated weights for the machine learning classifier to detect open vehicle doors.

7. (Currently Amended) The computer-implemented method of claim 1, wherein obtaining a plurality of initial training examples comprises:
identifying, from the collection of sensor samples, a plurality of candidate initial sensor samples wherein each 

8. (Currently Amended) A system comprising one or more computers and one or more storage devices storing instructions that when executed by the one or more computers cause the one or more computers to perform operations for training a machine learning classifier having a plurality of weights , wherein the machine learning classifier performs operations including: 
receiving an input sensor sample that characterizes a first vehicle and is generated from sensor data captured by one or more sensors of a second vehicle, and
processing the input sensor sample to generate an open door score that represents a predicted likelihood that the first vehicle has an open door,
the one or more computers perform operations including:
obtaining a plurality of initial training examples, each initial training example comprising (i) a sensor sample from a collection of sensor samples and (ii) data classifying the sensor sample as characterizing a vehicle that has an open door;
generating a plurality of additional training examples, comprising, for each initial training example:
identifying, from the collection of sensor samples, one or more additional sensor samples that were captured less than a threshold amount of time before the sensor sample in the initial training example was captured,
classifying each additional sensor sample as a sensor sample that characterizes a vehicle that has an open door, and
generating one or more of the plurality of additional training examples, wherein each of 
training the machine learning classifier on first training data that includes the initial training examples and the additional training examples to generate updated weights for the machine learning classifier to detect open vehicle doors.


14. (Currently Amended) The system of claim 8, wherein obtaining a plurality of initial training examples comprises:
identifying, from the collection of sensor samples, a plurality of candidate initial sensor samples wherein each 

15. (Currently Amended) A non-transitory computer storage medium storing instructions that when executed by one or more computers cause the one or more computers to perform operations for training a machine learning classifier having a plurality of weights , wherein the machine learning classifier performs operations including:
receiving an input sensor sample that characterizes a first vehicle and is generated from sensor data captured by one or more sensors of a second vehicle, and
processing the input sensor sample to generate an open door score that represents a predicted likelihood that the first vehicle has an open door,
the one or more computers perform operations including:
obtaining a plurality of initial training examples, each initial training example comprising (i) a sensor sample from a collection of sensor samples and (ii) data classifying the sensor sample as characterizing a vehicle that has an open door;
generating a plurality of additional training examples, comprising, for each initial training example:
identifying, from the collection of sensor samples, one or more additional sensor samples that were captured less than a threshold amount of time before the sensor sample in the initial training example was captured, 
classifying each additional sensor sample as a sensor sample that characterizes a vehicle that has an open door, and
generating one or more of the plurality of additional training examples, wherein each of than the threshold amount of time before the sensor sample in the initial training example was captured and (ii) data classifying the additional sensor sample as characterizing a vehicle that has an open door; and
training the machine learning classifier on first training data that includes the initial training examples and the additional training examples to generate updated weights for the machine learning classifier to detect open vehicle doors.

16. (Currently Amended) The non-transitory computer storage medium of claim 15, the operations further comprising:
generating, using the machine learning classifier and in accordance with the updated weights, further training examples; and
training the machine learning classifier on second training data that includes the further training examples to generate further updated weights for the machine learning classifier.

17. (Currently Amended) The non-transitory computer storage medium of claim 16, wherein training the machine learning classifier on second training data that includes the further training examples to generate further updated weights for the machine learning classifier comprises:
training the machine learning classifier on the second training data to generate further updated weights for the machine learning classifier starting from the updated weights for the machine learning classifier.

18. (Currently Amended) The non-transitory computer storage medium of claim 16, wherein training the machine learning classifier on second training data that includes the further training examples to generate further updated weights for the machine learning classifier comprises:
training the machine learning classifier on the second training data to generate further updated weights for the machine learning classifier starting from initial weights for the machine learning classifier.

19. (Currently Amended) The non-transitory computer storage medium of claim 16, wherein generating, using the machine learning classifier and in accordance with the updated weights, further training examples comprises:
processing each of a plurality of candidate sensor samples from the collection of sensor samples using the machine learning classifier and in accordance with the updated weights to
generate a respective open door score for each candidate sensor sample; and
classifying each candidate sensor sample having an open door score that exceeds a threshold score as a sensor sample that characterizes a vehicle with an open door.

20. (Currently Amended) The non-transitory computer storage medium of claim 15, wherein identifying, from the plurality of sensor samples, one or more additional sensor samples that were captured less than a threshold amount of time before the sensor sample in the initial training example was captured comprises: 
identifying, as an additional sensor sample, each sensor sample in the plurality of samples that (i) characterizes the same vehicle as the sensor sample in the initial training example and (ii) was captured less than a threshold amount of time before the sensor sample in the initial training example was captured.

Allowable Subject Matter
The specification and claim objections, the 35 U.S.C. 112(b) rejection, and the 35 U.S.C. 103 rejection made in the previous Office Action have been withdrawn. Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is directed to a computer-implemented method of training a machine learning classifier. None of the prior arts, either alone or in combination, teaches the following limitations:
...obtaining a plurality of initial training examples, each initial training example comprising (i) a sensor sample from a collection of sensor samples and (ii) data classifying the sensor sample as characterizing a vehicle that has an open door;
generating a plurality of additional training examples, comprising, for each initial training example: 
identifying, from the collection of sensor samples, one or more additional sensor samples that were captured less than a threshold amount of time before the sensor sample in the initial training example was captured,
classifying each additional sensor sample as a sensor sample that characterizes a vehicle that has an open door, and
generating one or more of the plurality of additional training examples, wherein each of generated additional training examples comprises: (i) one of the additional sensor samples that have been identified to have been captured less than the threshold amount of time before the sensor sample in the initial training example was captured and (ii) data classifying the additional sensor sample as characterizing a vehicle that has an open door; and
training the machine learning classifier on first training data that includes the initial training examples and the additional training examples to generate updated weights for the machine learning classifier to detect open vehicle doors.

Independent claim 8 is directed to a system for training a machine learning classifier. None of the prior arts, either alone or in combination, teaches the following limitations:
...obtaining a plurality of initial training examples, each initial training example comprising (i) a sensor sample from a collection of sensor samples and (ii) data classifying the sensor sample as characterizing a vehicle that has an open door;
generating a plurality of additional training examples, comprising, for each initial training example:
identifying, from the collection of sensor samples, one or more additional sensor samples that were captured less than a threshold amount of time before the sensor sample in the initial training example was captured,
classifying each additional sensor sample as a sensor sample that characterizes a vehicle that has an open door, and
generating one or more of the plurality of additional training examples, wherein each of generated additional training examples comprises: (i) one of the additional sensor samples that have been identified to have been captured less than the threshold amount of time before the sensor sample in the initial training example was captured and (ii) data classifying the additional sensor sample as characterizing a vehicle that has an open door; and
training the machine learning classifier on first training data that includes the initial training examples and the additional training examples to generate updated weights for the machine learning classifier to detect open vehicle doors.

Independent claim 15 is directed to a non-transitory computer storage medium for training a machine learning classifier. None of the prior arts, either alone or in combination, teaches the following limitations:
...obtaining a plurality of initial training examples, each initial training example comprising (i) a sensor sample from a collection of sensor samples and (ii) data classifying the sensor sample as characterizing a vehicle that has an open door;
generating a plurality of additional training examples, comprising, for each initial training example:
identifying, from the collection of sensor samples, one or more additional sensor samples that were captured less than a threshold amount of time before the sensor sample in the initial training example was captured, 
classifying each additional sensor sample as a sensor sample that characterizes a vehicle that has an open door, and
generating one or more of the plurality of additional training examples, wherein each of generated additional training examples comprises: (i) one of the additional sensor samples that have been identified to have been captured less than the threshold amount of time before the sensor sample in the initial training example was captured and (ii) data classifying the additional sensor sample as characterizing a vehicle that has an open door; and
training the machine learning classifier on first training data that includes the initial training examples and the additional training examples to generate updated weights for the machine learning classifier to detect open vehicle doors.

The closest prior arts of record are the following:
Narayanan et al. (“Using Data Analytics to Detect Anomalous States in Vehicles”) teaches developing a Hidden Markov Model to detect anomalous states from real data collected from vehicles and to issue alerts based on the detected anomalous states.
Nirmali et al. (“Vehicular Data Acquisition and Analytics System for Real-Time Driver Behavior Monitoring and Anomaly Detection”) teaches implementing a platform for driver monitoring and anomaly detection, which integrates OBD2, Android, and backend processing technologies to identify safe and unsafe driving habits and driver anomalous behavior.
Nashed et al. (US 2020/0249038 A1) teaches determining vehicle operational information and determining a metric location estimate for the vehicle using the vehicle operational information.

The primary reason for the allowance of the claims in this case is the inclusion of the features
recited above, now included in the independent claims in combination with the other elements
recited, which are not found in the prior arts of record. Therefore, the present claims are
allowable.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YING YU CHEN/Examiner, Art Unit 2125